DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 07/08/2021. Claims 1-20 are currently pending in the application. An action follows below:
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/483,678, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. At least the limitations, “a bridge, a plurality of first touch electrodes and a plurality of second touch electrodes disposed on the touch buffer layer; a touch insulating film disposed between the bridge and the plurality of first touch electrodes and the plurality of second touch electrodes” in lines 14-19 of claim 1 and lines 7-12 of claim 16, "a signal line electrically connecting the thin film transistor in the display area and the touch pad in the pad area" of claim 2, "wherein at least one of the touch sensing line and the touch driving line is provided on side surfaces of the encapsulation layer, the touch buffer layer or the touch insulating film" of claim 7, are not found in the aforementioned prior-filed application. See the below rejections under 35 U.S.C. 112(a) for discussion of limitations are not found in the aforementioned prior-filed application. For the above reasons, the filing date of this present application is to be its own filing date 07/08/2021 at this time.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features, “a bridge, a plurality of first touch electrodes and a plurality of second touch electrodes disposed on the touch buffer layer; a touch insulating film disposed between the bridge and the plurality of first touch electrodes and the plurality of second touch electrodes” in lines 14-19 of claim 1 and lines 7-12 of claim 16, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities: “the signal line” should be changed to -- a signal line -- because there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 17, this claim recites a limitation, “wherein an end portion of at least a part of the touch buffer layer disposed in the pad area directly contacts a top surface of touch.” Since “touch” is an act of touching, i.e., a touch does not have a physical structure, it is unclear what “a top surface of touch” is, thereby rendering the invention of this claim not clearly defined.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites a limitation, “a bridge, a plurality of first touch electrodes and a plurality of second touch electrodes disposed on the touch buffer layer; a touch insulating film disposed between the bridge and the plurality of first touch electrodes and the plurality of second touch electrodes” in lines 14-19 of claim 1, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Paragraph [0046] of the specification discloses: “… The bridge 322 can be disposed on a layer different from the plurality of first touch electrodes TEa and the plurality of second touch electrodes TEb. A touch insulating film 122 can be disposed between the first touch electrode 121 and the second touch electrode 123 …”, i.e., in order to have a touch insulating film to be disposed between the first touch electrode and the second touch electrode, the bridge is disposed on a layer different from a layer that the first touch electrode and the second touch electrode are disposed on. However, the original disclosure, specifically the aforementioned paragraph and the specification, does not explicitly discuss in detail that a touch insulating film is disposed between the first touch electrode and the second touch electrode and the bridge is disposed on a layer (the touch buffer layer, as claimed) same as a layer that the first touch electrode and the second touch electrode are disposed on, as required by the above underlined limitations of this claim.
Although the original claim 1 is a part of the disclosure of only this application [[and not part of the original disclosure of the prior-filed application 16/175,307]], however, this claim itself does not explicitly provide adequate information regarding to a display device comprising the above underlined limitations, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Accordingly, the original disclosure of this application [[and the original disclosure of the prior-filed application 16/175,307]] does not contain such description and details regarding to the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 16, see the above rejection of claim 1 for similar limitations.
As per claims 2-15 and 17-20, these claims are therefore rejected for at least the reason set forth in independent claim 1 or 16 above.

In addition to claim 2, this claim further recites a limitation, "a signal line electrically connecting the thin film transistor in the display area and the touch pad in the pad area," which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Furthermore, the original disclosure, specifically Fig. 9, discloses the part of the signal line [111a] being a lower pad electrode of the touch pad [101] in the pad area [200] to render the signal line [111a] being electrically connecting to the touch pad in the pad area. The original disclosure, specifically at para 48, merely discloses: "… The lower pad electrode/signal line 111a can be the same material as the source electrode and the drain electrode 111b …" In other word, the original disclosure discloses the signal line being electrically connecting to the touch pad in the pad and having same material as the source electrode and the drain electrode of the thin film transistor, but does not explicitly disclose the signal line [111a] being electrically connecting to the thin film transistor or the signal line being electrically connecting both the thin film transistor and the touch pad in the pad area, of the above underlined limitation.

In addition to claims 3-5, these claims are therefore additionally rejected for at least the reason set forth in claim 2 above.

In addition to claim 7, this claim further recites a limitation, "wherein at least one of the touch sensing line and the touch driving line is provided on side surfaces of the encapsulation layer, the touch buffer layer or the touch insulating film." This underlined limitation contains at least features, (i) "wherein the touch sensing line is provided on a top side surface, a bottom side surface, a left side surface, and a right side surface of the encapsulation layer," (ii) "wherein the touch sensing line is provided on a top side surface, a bottom side surface, a left side surface, and a right side surface of the touch buffer layer," (iii) "wherein the touch sensing line is provided on a top side surface, a bottom side surface, a left side surface, and a right side surface of the touch insulating film," (iv) "wherein the touch driving line is provided on a top side surface, a bottom side surface, a left side surface, and a right side surface of the encapsulation layer," (v) "wherein the touch driving line is provided on a top side surface, a bottom side surface, a left side surface, and a right side surface of the touch buffer layer," (vi) "wherein the touch driving line is provided on a top side surface, a bottom side surface, a left side surface, and a right side surface of the touch insulating film," which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Although the original claim 7 is a part of the disclosure of only this application [[and not part of the original disclosure of the prior-filed application 16/175,307]], however, this claim itself does not explicitly provide adequate information regarding to at least the above identified features of the above underlined limitations, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

In addition to claim 13, this claim, when read together with claim 1, recites limitations, (i) “a touch insulating film disposed between the bridge and the plurality of first touch electrodes and the plurality of second touch electrodes” in lines 14-16 of claim 1 and (ii) “wherein the touch insulating film is interposed between the plurality of first touch electrodes and the plurality of second touch electrodes” in claim 13. The above underlined limitation (i) requires the plurality of first touch electrodes and the plurality of second touch electrodes disposed on one side of the touch insulating film and the above underlined limitation (ii) requires the plurality of first touch electrodes and the plurality of second touch electrodes disposed on both sides of the touch insulating film. However, the original disclosure [[of this application and the prior-filed application 16/175,307]], specifically the drawings and specification, does not explicitly discuss in detail a display device comprising “the plurality of first touch electrodes and the plurality of second touch electrodes disposed on one side of the touch insulating film” required by the above underlined limitation (i) and “the plurality of first touch electrodes and the plurality of second touch electrodes disposed on both sides of the touch insulating film” required by the above underlined limitation (ii).
Although the original claim 13 is a part of the disclosure of only this application [[and not part of the original disclosure of the prior-filed application 16/175,307]], however, this claim itself does not explicitly provide adequate information regarding to a display device comprising the above underlined limitations, in such a way as to reasonably convey to one skilled in the 
Accordingly, the original disclosure of this application [[and the original disclosure of the prior-filed application 16/175,307]] does not contain such description and details regarding to the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

In addition to claim 18, see the above additional rejection of claim 2 for similar limitation.
In addition to claim 19, this claim is therefore additionally rejected for at least the reason set forth in claim 2 above.
In addition to claim 20, see the above additional rejection of claim 7 for similar limitation.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

FIRST SET OF REJECTIONS:
Claims 1, 6-17 and 20 are rejected under 35 U.S.C. 102(a)(1) (when the effective filing date of this application is 07/08/2021 as indicated in the above “Priority” section) or 35 U.S.C. 102(a)(2) (when the effective filing date of this application is 10/31/2017 as receiving the benefit of the effective filing date of the prior-filed application 16/175,307) as being anticipated by Park et al. (US 2018/0033832 A1; hereinafter Park.)
As per claim 1, Park discloses a display device (see at least Fig. 3A, 3B) comprising: 
	a substrate including a display area and a pad area (see at least Figs. 4B, 6A, 6B, 9, 13A, 13C, disclosing a substrate [SUB] including a display area [DA] and a pad area of a non-display area [NDA] having at least a plurality of pads [PD2/PD2'];) 
	a thin film transistor in the display area, and including a source electrode and a drain electrode (see at least Figs. 4B, 6B, disclosing a thin film transistor [T6] in the display area [DA] and including a source electrode [DE6] and a drain electrode [SE6];)
	a light emitting film layer including an anode electrode connected to the drain electrode, an organic light emitting film on the anode electrode, and a cathode electrode on the organic light emitting film (see at least Fig. 6B, disclosing a light emitting film layer [OLED] including an anode electrode [AE] connected to the drain electrode [SE6], an organic light emitting film [HCL, EML, ECL] on the anode electrode [AE], and a cathode electrode [CE] on the organic light emitting film [HCL, EML, ECL];) 
	an encapsulation layer including a first inorganic film, a first organic film on the first inorganic film, and a second inorganic film on the first organic film (see at least Figs. 6B, 9, disclosing an encapsulation layer [TFE] including a first inorganic film [IOL10], a first organic film [OL1] on the first inorganic film, and a second inorganic film [IOL20] on the first organic film;) 
	a touch buffer layer on the second inorganic film of the encapsulation layer (see at least Fig. 9, disclosing a touch buffer layer [TS-LIL] on the second inorganic film [IOL20] of the encapsulation layer;) 
	a bridge, a plurality of first touch electrodes and a plurality of second touch electrodes disposed on the touch buffer layer (see at least Figs. 8E, 9, disclosing a bridge [CP1], a plurality of first touch electrodes [SP2] and a plurality of second touch electrodes [SP1] disposed on the touch buffer layer [TS-LIL];) 
	a touch insulating film disposed between the bridge and the plurality of first touch electrodes and the plurality of second touch electrodes (see at least Figs. 8E, 9, 13C, disclosing a touch insulating film [TS-MIL] disposed between the bridge [CP1] and the plurality of first touch electrodes [SP2] and the plurality of second touch electrodes [SP1];) 
	a touch pad in the pad area, and including an upper pad electrode and a lower pad electrode (see at least Figs. 9, 13C, 14; para 169, disclosing a touch pad [PD2'] in the pad area and including an upper pad electrode [TL1/TL2] and a lower pad electrode [DUL];) 
 	a touch sensing line connected to the plurality of first touch electrodes (see at least Fig. 13C, disclosing a touch sensing line [TL2] connected to the plurality of first touch electrodes [SP2];) and 
 	a touch driving line connected to the plurality of second touch electrodes (see at least Fig. 13C, disclosing a touch driving line [TL1] connected to the plurality of second touch electrodes [SP1],) 
 	wherein at least one of the touch sensing line and the touch driving line is provided on a side surface of the encapsulation layer (see at least Fig. 9, disclosing at least one of the touch sensing line [TL2] and the touch driving line [TL1] is provided on the [[top]] side surfaces and the [[slant]] side surfaces of the IOL20 layer and the IOL20 layer of the encapsulation layer in the display area and non-display area.)

	As per claim 6, Park discloses the plurality of first touch electrodes and the plurality of second touch electrodes having an electrode pattern formed in a mesh (see at least Fig. 13C; para 128-129.)
	As per claim 7, Park discloses at least one of the touch sensing line and the touch driving line provided on side surfaces of the encapsulation layer, the touch buffer layer or the touch insulating film (see at least Fig. 9, disclosing the touch sensing line [TL2] and the touch driving line [TL1] provided on the [[top]] side surfaces and the [[slant]] side surfaces of the IOL20 layer and the IOL20 layer of the encapsulation layer in the display area and non-display area, on the [[top]] side surfaces and the [[slant]] side surfaces of the touch buffer layer [TS-LIL] in the display area and non-display area.)
	As per claim 8, Park discloses the touch sensing line electrically connects the plurality of first touch electrodes and the touch pad (see at least Fig. 13C, disclosing the touch sensing line [TL2] electrically connects the plurality of first touch electrodes [SP2] and the touch pad [PD2'].)
	As per claim 9, Park discloses the touch driving line electrically connecting the plurality of second touch electrodes and the touch pad (see at least Fig. 13C, disclosing the touch driving line [TL1] electrically connecting the plurality of second touch electrodes [SP1] and the touch pad [PD2'].)
	As per claim 10, Park discloses the second inorganic film contacting the first inorganic film (see at least Fig. 9, disclosing the second inorganic film [IOL20] contacting the first inorganic film [IOL10].)
	As per claim 11, Park discloses a dam located at where the second inorganic film contacts the first inorganic film (see at least Fig. 9, disclosing a dam [DAM] located at where the second inorganic film [IOL20] contacts the first inorganic film [IOL10].)
	As per claim 12, Park discloses the first inorganic film [IOL10] [located on the dam [DAM] (see Fig. 9.)
	As per claim 13, Park discloses the touch insulating film [TS-MIL] interposed between the plurality of first touch electrodes [SP2] and the plurality of second touch electrodes [SP1] to see at least Figs. 9, 13C.)
	As per claim 14, Park discloses the first inorganic film contacting the signal line (see at least Fig. 9, disclosing the element [CE], which can be construed as the claimed signal line, contacting the first inorganic film [IOL10] in the display area or the [[un-labelled]] element, which is directly below the element [BD] and can be construed as the claimed signal line, contacting the first inorganic film [IOL10] in the non-display area.)
	As per claim 15, Park discloses a thickness of the first organic film being greater than a thickness of the first inorganic film and a thickness of the second inorganic film (see at least any of Figs. 7A-7C; para 114.)
	As per claims 16 and 20, see the discussion in the rejection of claims 1 and 7 for similar limitations.
	As per claim 17, Park discloses wherein an end portion of at least a part of the touch buffer layer disposed in the pad area directly contacts a top surface of touch (see at least Figs. 9, 13C, 14, disclosing wherein an end portion of at least a part of the touch buffer layer [TS-LIL] disposed in the pad area directly contacts a top surface of touch insulating layer [30].)



SECOND SET OF REJECTIONS:
Claims 1, 6-10, 13, 14, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) (when the effective filing date of this application is 07/08/2021 as indicated in the above “Priority” section) or 35 U.S.C. 102(a)(2) (when the effective filing date of this application is 10/31/2017 as receiving the benefit of the effective filing date of the prior-filed application 16/175,307) as being anticipated by Lee et al. (US 2018/0095566 A1; hereinafter Lee.)

As per claim 1, Lee discloses a display device (see at least Figs. 1, 2 and 4, disclosing an OLED device) comprising:
a substrate including a display area and a pad area (see at least Figs. 1, 2, 4; ¶ [0056], disclosing a substrate 111 including a display area where the plurality of pixels PXL and the plurality of touch electrodes [152, 154] are disposed therein and a pad area, where a plurality of touch pads 170 are disposed therein, extending from the right side of the BM or the right side of the element 142 to the edge/side of the display apparatus, as shown in Fig. 4;) 
	a thin film transistor in the display area, and including a source electrode and a drain electrode (see at least Fig. 4, disclosing a thin film transistor [130/T2] in the display area and including a source electrode [136] and a drain electrode [138];)
	a light emitting film layer including an anode electrode connected to the drain electrode, an organic light emitting film on the anode electrode, and a cathode electrode on the organic light emitting film (see at least Fig. 4, disclosing a light emitting film layer [120] including an anode electrode [122] connected to the drain electrode [138], an organic light emitting film [124] on the anode electrode [122], and a cathode electrode [126] on the organic light emitting film [124];) 
an encapsulation layer including a first inorganic film, a first organic film on the first inorganic film, and a second inorganic film on the first organic film (see at least Fig. 4, disclosing an encapsulation layer [140] including a first inorganic film [142], a first organic film [144] on the first inorganic, and a second inorganic film [146] on the first organic film;) 
a touch buffer layer on the second inorganic film of the encapsulation layer (see at least Fig. 4, disclosing a touch buffer layer [166] on the second inorganic film [146] of the encapsulation layer 140;) 
	a bridge, a plurality of first touch electrodes and a plurality of second touch electrodes disposed on the touch buffer layer (see at least Figs. 2, 4, disclosing a bridge [154b], a plurality of first touch electrodes [154e] and a plurality of second touch electrodes [152e] disposed on the touch buffer layer [166];)
	a touch insulating film disposed between the bridge and the plurality of first touch electrodes and the plurality of second touch electrodes (see at least Figs. 2, 4, disclosing a touch insulating film [158] disposed between the bridge [154b] and the plurality of first touch electrodes [154e] and the plurality of second touch electrodes [152e];)
	a touch pad in the pad area, and including an upper pad electrode and a lower pad electrode (see at least Fig. 4; ¶ 56, disclosing the touch pad [172/170] being in the pad area; further see Fig. 4; ¶ 57:1-3, disclosing the element 172 extending from the element 156 and formed using the same material as the element 156; further see at least ¶ 55, disclosing the element 156 formed as a multilayer structure including a transparent conductive ITO/IZO layer and a non-transparent conductive [[Ti/Al/Ti or Mo/Al/Mo]] layer having a top surface being in direct contact with the bottom surface of the transparent conductive ITO/IZO layer; thereby rendering the touch pad 172 formed as a multilayer structure including a transparent conductive ITO/IZO layer [[as the claimed upper pad electrode]] and a non-transparent conductive [[Ti/Al/Ti or Mo/Al/Mo]] layer [[as the claimed lower pad electrode]] having a top surface being in direct contact with the bottom surface of the transparent conductive ITO/IZO layer;)
a touch sensing line connected to the plurality of first touch electrodes (see at least ¶ 55, disclosing the element 156 formed as a multilayer structure including a top transparent conductive ITO/IZO layer [[construed as the claimed touch sensing line]] and a bottom non-transparent conductive [[Ti/Al/Ti or Mo/Al/Mo]] layer having a top surface being in direct contact with the bottom surface of the transparent conductive ITO/IZO layer; further see at least Figs. 2, 4; ¶¶ 51-52, disclosing the top layer [[as the construed touch sensing line]] of the element 156 connected to the corresponding first touch [[sensing]] electrode [154e];) and 
 a touch driving line connected to the plurality of second touch electrodes (see at least ¶ 55, disclosing the element 156 formed as a multilayer structure including a top transparent conductive ITO/IZO layer [[as the construed claimed touch driving line]] and a bottom non-transparent conductive [[Ti/Al/Ti or Mo/Al/Mo]] layer having a top surface being in direct contact with the bottom surface of the transparent conductive ITO/IZO layer; further see Figs. 2, 4; ¶¶ 51-52, disclosing the element 156 directly connected to the corresponding second touch [[driving]] electrode [152e],) 
	wherein at least one of the touch sensing line and the touch driving line is provided on a side surface of the encapsulation layer (see at least Fig. 4, disclosing at least one of the construed touch sensing line and the construed touch driving line is provided on the [[top]] side surfaces and the [[slant]] side surfaces of the element [146] of the encapsulation layer [140], via the element [166].)

	As per claim 6, Lee discloses the plurality of first touch electrodes and the plurality of second touch electrodes having an electrode pattern formed in a mesh (see at least ¶¶ 95-96, disclosing the plurality of first touch electrodes and the plurality of second touch electrodes having an electrode pattern formed in a mesh.)
see at least Fig. 4, disclosing the construed touch sensing line and the construed touch driving line provided on the [[top]] side surfaces and the [[slant]] side surfaces of the element [146] of the encapsulation layer [140] in the display area and non-display area, on the [[top]] side surfaces and the [[slant]] side surfaces of the touch buffer layer [166] in the display area and non-display area.)
	As per claim 8, Lee discloses the touch sensing line electrically connecting the plurality of first touch electrodes and the touch pad (see at least Figs. 2, 4, disclosing the construed touch sensing line of the element [156] electrically connects the plurality of first touch electrodes [154e] and the touch pad [172/170].)
	As per claim 9, Lee discloses the touch driving line electrically connecting the plurality of second touch electrodes and the touch pad (see at least Figs. 2, 4, disclosing the construed touch driving line of the element [156] electrically connecting the plurality of second touch electrodes [152e] and the touch pad [172/170].)
	As per claim 10, Lee discloses the second inorganic film contacting the first inorganic film (see at least Fig. 4, disclosing the second inorganic film [146] contacting the first inorganic film [142].)
	As per claim 13, Lee discloses the touch insulating film [158] interposed between the plurality of first touch electrodes [154e] and the plurality of second touch electrodes [152e] to electrically insulate the plurality of first touch electrodes and the plurality of second touch electrodes (see at least Figs. 1, 4.)
	As per claim 14, Lee discloses the first inorganic film contacting the signal line (see at least Fig. 4, disclosing the element [126], which can be construed as the claimed signal line, contacting the first inorganic film [142].)
	As per claims 16 and 20, see the discussion in the rejection of claims 1 and 7 for similar limitations.
	As per claim 17, Lee discloses wherein an end portion of at least a part of the touch buffer layer disposed in the pad area directly contacts a top surface of touch (see at least Fig. 4, disclosing wherein an end portion of at least a part of the touch buffer layer [166] disposed in the pad area directly contacts a top surface of touch element [114].)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626